Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including at least one of the first wing boom, the second wing boom, or the tail boom is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation; and wherein the first propeller is attached proximate the M-wing to the first wing boom and the second propeller is attached proximate the M-wing to the second wing boom. By contrast, Bevirt et al. (US 20150266571 A1) as modified by Kooiman et al. (US 20170137122 A1) and Elson (US 20200130810 A1) discloses the aircraft including a first propeller is coupled to the port portion of the M-wing, the second propeller is coupled to the starboard portion of the M-wing and the third propeller is coupled to the tail region; and a first wing boom attached to the port portion of the M-wing proximate the inflection point; and a second wing boom attached to the starboard portion of the M-wing proximate the inflection point, wherein the tail region includes a tail boom. However, modified Bevirt et al. fails to mention at least one of the first wing boom, the second wing boom, or the tail boom is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation; and wherein the first propeller is attached proximate the M-wing to the first wing boom and the second propeller is attached proximate the M-wing to the second wing boom. Therefore, it would have not been obvious to incorporate prior art which disclose wings of an aircraft, in particular wing and/or tail booms in the manner as described above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/               Primary Examiner, Art Unit 3647